NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 20-1276
                                    ____________

                              TERENCE THOMPSON,
                                      Appellant

                                          v.

                ADMINISTRATOR, NEW JERSEY STATE PRISON;
                    ATTORNEY GENERAL NEW JERSEY
                             ____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 1-11-cv-07164)
                      District Judge: Honorable Renee M. Bumb
                                     ____________

                              Argued on April 28, 2022

            Before: HARDIMAN, RENDELL, and FISHER, Circuit Judges.

                                 (Filed: May 6, 2022)

Peyton Myers [Argued]
(Admitted Pursuant to Third Circuit LAR 46.3)
Duquesne University School of Law
Federal Litigation Clinic
912-914 Fifth Avenue
Pittsburgh, PA 15219

Adrian N. Roe
First Floor
428 Boulevard of the Allies
Pittsburgh, PA 15219
Samuel H. Simon
Houston Harbaugh
401 Liberty Avenue
22nd Floor, Three Gateway Center
Pittsburgh, PA 15222
       Counsel for Appellant

Grace C. MacAulay
Jason Magid, I [Argued]
Camden County Office of Prosecutor
200 Federal Street
Camden, NJ 08103
      Counsel for Appellees
                                      ____________

                                        OPINION*
                                      ____________

HARDIMAN, Circuit Judge.

       Terence Thompson appeals the District Court’s order denying his habeas petition.

We will affirm because the District Court properly deferred to the state court’s

conclusion that Thompson did not receive ineffective assistance of counsel.1

                                             I

       After turning down a plea offer of 20 years’ imprisonment and 10 years’ parole

ineligibility, Thompson went to trial and was convicted in state court of conspiracy to

commit robbery, armed robbery, felony murder, possession of a firearm for an unlawful

purpose, and unlawful possession of a weapon. State v. Thompson, 2011 WL 499394, at



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The Court appointed the Duquesne University School of Law Federal Litigation Clinic
to represent Thompson pro bono in this appeal. The Clinic has ably discharged its
responsibilities.
                                             2
*2 (N.J. Super. Ct. App. Div. Feb. 15, 2011). He was sentenced to life without parole,

and his conviction was affirmed on direct appeal. Id. at *2–3, certif. denied, 845 A.2d

1255 (N.J. 2004), cert. denied, 543 U.S. 888 (2004).

       Thompson’s initial state post-conviction relief petition was unsuccessful. See

Thompson, 2011 WL 499394, at *1, 3, certif. denied, 21 A.3d 1186 (N.J. 2011). He then

filed a federal habeas petition. The District Court stayed that case until Thompson

completed a second round of state post-conviction proceedings. See Thompson v. Warren,

2015 WL 93751, at *1 (D.N.J. Jan. 7, 2015).

       Back in state court, Thompson argued that his trial counsel was ineffective

because he failed to advise Thompson about the statutory maximum sentence he could

receive if found guilty. See State v. Thompson, 2018 WL 1352141, at *1 (N.J. Super. Ct.

App. Div. Mar. 16, 2018). Thompson claimed he would have accepted the plea offer,

rather than stand trial, had he known his true sentence exposure. See id. at *2. Both state

courts to consider the merits held that Thompson was not prejudiced because, even if he

had been correctly advised, Thompson would not have accepted the plea offer. See App.

533–34; Thompson, 2018 WL 1352141, at *2. The New Jersey Supreme Court denied

certification. State v. Thompson, 194 A.3d 983 (Table) (N.J. 2018).

       After the state proceedings concluded, the District Court lifted its stay on

Thompson’s habeas proceedings. Thompson v. Warren, 2019 WL 6130751 (D.N.J. Nov.

19, 2019). The Court applied AEDPA deference, id. at *3–4, and held that the New

Jersey courts did not unreasonably deny Thompson’s post-conviction relief petition, id. at

*7–8. We granted a certificate of appealability on Thompson’s ineffective assistance

                                             3
claim.

                                             II2

         The State concedes that Thompson’s counsel’s performance was deficient. So we

consider whether Thompson suffered prejudice. Thompson “must demonstrate ‘a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability sufficient

to undermine confidence in the outcome.’” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)); see also Lafler v.

Cooper, 566 U.S. 156, 164 (2012) (applying Strickland where the alleged prejudice arises

from the rejection of a plea offer).

         Because the New Jersey courts rejected Thompson’s ineffective assistance claim

on the merits, the District Court applied AEDPA deference. Maple v. Albion, 19 F.4th

570, 571–72 (3d Cir. 2021), petition for cert. filed, No. 20-2514 (Apr. 13, 2022); see 28

U.S.C. § 2254(d)–(e). Under AEDPA, federal courts cannot grant habeas relief unless the

state court rendered “a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law” or “a decision that was based on an

unreasonable determination of the facts in light of the evidence presented.” 28 U.S.C.

§ 2254(d). Moreover, “a determination of a factual issue made by a State court shall be

presumed to be correct” unless rebutted by “clear and convincing evidence.” Id.


2
  The District Court had jurisdiction under 28 U.S.C. § 2254. Because we issued a
certificate of appealability, we have jurisdiction under 28 U.S.C. §§ 1291, 2253(c). We
review de novo the District Court’s application of AEDPA deference. Branch v. Sweeney,
758 F.3d 226, 232 (3d Cir. 2014).
                                              4
§ 2254(e)(1).

       Thompson argues that the PCR court’s decision “was based on an unreasonable

determination of the facts.” Reply Br. 7; 28 U.S.C. § 2254(d)(2). We agree with the

District Court that Thompson has not “demonstrated by ‘clear and convincing evidence,’

§ 2254(e)(1), that the state court’s determination of the facts was unreasonable in light of

the record.” Rountree v. Balicki, 640 F.3d 530, 537–38 (3d Cir. 2011) (citations omitted).

       The PCR court found that “Thompson was adamant that he wanted to go to trial.”

App. 528. In other words, he would not have accepted the plea offer even if he knew his

true sentence exposure after a trial. Thompson has not rebutted that factual finding by

clear and convincing evidence. In fact, Thompson’s testimony at his pre-trial conference

supports the PCR court’s finding. See, e.g., App. 487 (“I got pretty much been dealt [sic]

a life sentence already so it doesn’t really matter. . . . I’d rather just go to trial.”). And

though Thompson testified that he would have accepted the plea offer if he knew the risk

of going to trial, the PCR court did not believe him. See App. 529.

       Thompson asks us to infer that he would have accepted the plea offer simply

because the sentence he received at trial is so much greater than the sentence he would

have received under the proposed plea offer. That inference rests on the assumption that

no reasonable person would risk so much by going to trial. Thompson argues that other

circuits’ caselaw supports his suggested inference. See Puglisi v. United States, 586 F.3d

209 (2d Cir. 2009); Magana v. Hofbauer, 263 F.3d 542 (6th Cir. 2001); United States v.

Gordon, 156 F.3d 376 (2d Cir. 1998). While those decisions highlighted the importance

of a disparity between the sentence the defendant was offered and the sentence he

                                                5
ultimately received, none of them involved an adverse credibility finding by the state

court. See, e.g., Magana, 263 F.3d at 552 (noting that a third party corroborated the

defendant’s testimony); Gordon, 156 F.3d at 381 (“[A] disparity provides sufficient

objective evidence—when combined with a petitioner’s statement concerning his

intentions—to support a finding of prejudice under Strickland.”). Unlike in those cases,

Thompson’s testimony was found not credible, and he offered no corroborating evidence.

       Thompson also mischaracterizes our precedent in United States v. Day, 969 F.2d

39 (3d Cir. 1992) as establishing a substantive standard for prejudice. The petitioner in

Day challenged his federal custody under § 2255, and the district court denied his petition

without a hearing. Id. at 41. We declined to establish a standard for prejudice because the

district court held no hearing. Id. at 45. Thus, Day addresses when a district court must

hold an evidentiary hearing, not the substantive standard for prejudice. Thompson cites a

Fifth Circuit case to the same effect. See United States v. Herrera, 412 F.3d 577, 582 (5th

Cir. 2005). Because the PCR court held a hearing in this case, Day and Herrera are no

help to Thompson.

       Thompson’s testimony about his medical condition further undermines the

contention that, had he known his true sentence exposure, he would have accepted the

plea offer. Thompson explained he went to trial “seek[ing] medical attention to get [his]

guts sewed back up.” App. 501. He believed that, by going to trial, he would receive

medical treatment sooner. This admission merely reinforces the PCR court’s conclusion

that “Thompson was adamant that he wanted to go to trial.” App. 528.



                                             6
                                          ***

      For the reasons stated, we will affirm the District Court’s order denying

Thompson’s habeas petition.




                                            7